Citation Nr: 9926636	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-06 531A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a higher rating for residuals of a 
fracture of the second metatarsal of the right foot, 
currently rated 10 percent disabling.

2.  Entitlement to a higher (compensable) rating for 
residuals of a fracture of the third metatarsal of the left 
foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from July 1996 to 
August 1997.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1997 rating 
decision by the RO which granted service connection for 
residuals of a fracture of the second metatarsal of the right 
foot, and assigned a noncompensable rating; and which also 
granted service connection for residuals of a fracture of the 
third metatarsal of the left foot, assigning a noncompensable 
rating.  The veteran appealed for higher ratings.

In July 1998, the RO increased the rating for residuals of a 
fracture of the second metatarsal of the right foot to 10 
percent.  The veteran has not indicated he is satisfied with 
this rating.  Thus, the claim for a higher rating is still 
before the Board.  AB v. Brown, 6 Vet.App. 35 (1993).


FINDINGS OF FACT

1.  The residuals of a fracture of the second metatarsal of 
the right foot produce impairment which does not exceed that 
for metatarsalgia, moderate disability from malunion, or 
moderate foot injury residuals.

2.  The residuals of a fracture of the third metatarsal of 
the left foot are manifested by subjective complaints without 
functional impairment.  The old fracture of the left third 
metatarsal is healed without malunion or nonunion, does not 
result in metatarsalgia, and does not produce moderate foot 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the second metatarsal of the right 
foot have not been meet.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Codes 5279, 5283, 5284 (1998).

2.  The criteria for a compensable rating for residuals of a  
fracture of the third metatarsal of the left foot have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.31, 
§ 4.71a, Codes 5279, 5283, 5284 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service in the Marine Corps 
from July 1996 to August 1997.  His service medical records 
show that in 1996 he reported for treatment due to right foot 
pain.  An October 1996 X-ray study of the right foot showed a 
stress fracture of the second metatarsal.  He subsequently 
developed pain in the left foot.  January 1997 X-ray studies 
of the left foot revealed a healing fracture of the third 
metatarsal shaft, in anatomic alignment and with near 
complete obliteration of the fracture line.  In 1996 and 
1997, the veteran's left and right foot problems were 
treated; however, he continued to have problems and was 
referred to a medical board.  

An April 1997 medical board report reveals diagnoses of 
malunion of the right second metatarsal and healed left third 
metatarsal fracture.  It was their opinion that the veteran's 
feet would not improve and that he would not make a good 
candidate for continued Marine Corp training.  The medical 
board recommended that the veteran's case be referred to the 
Physical Evaluation Board (PEB) .  In June 1997, the PEB 
determined that the veteran was unfit to remain on active 
duty due to malunion of the right second metatarsal 
(considered 10 percent disabling) and due to a healed left 
third metatarsal fracture (considered noncompensable).  In 
August 1997, the veteran was medically discharged from 
service, with severance pay at the 10 percent rate, for his 
foot problems.

On October 1997 VA general examination, the veteran related 
that he had fractures of the feet in service.  He stated that 
his right foot was placed in a cast and his fracture of the 
left foot healed on its own.  He related that if he stood on 
his feet for very long or walked a lot that he would have 
pain in the feet.  He stated that the right foot was worse 
than the left.  Physical examination of the lower extremities 
revealed no evidence of clubbing, cyanosis or edema.  All 
major joints appeared to have a good range of motion and were 
stable.  Examination of the right foot showed no obvious 
deformity.  The foot was warm and dry.  He had positive 
pulses.  There was some mild tenderness to palpation on the 
dorsal and plantar surface at the distal second metatarsal.  
Examination of the left foot revealed no gross abnormalities.  
His feet were warm and dry with positive pulses.  The 
examiner could not demonstrate tenderness to palpation.  The 
examiner stated that X-ray studies were reviewed and showed 
healed fractures of the right second metatarsal and the third 
metatarsal on the left.  The impression was status post 
fracture of the second metatarsal on the right foot with some 
residual tenderness, and status post fracture of the third 
metatarsal on the left foot with minimal residual tenderness.

VA outpatient treatment reports from January 1998 to June 
1998 show that the veteran primarily received podiatry 
treatment for pain of the right second toe and metatarsal 
area.  In January 1998, physical examination revealed that 
the left and right foot sensations were intact.  There was 
pain to palpation to the old stress fracture of the right 
second and left third metatarsal.  In March 1998, the veteran 
stated that his pain of the right second toe and metatarsal 
area had increased over the last two weeks.  Physical 
examination of the right foot revealed that sensation was 
again intact.  X-ray studies of the right foot revealed 
excessive bone callus formation at the old fracture site.  
Slight displacement of the healed metatarsal was also noted.  
The assessment was neuritis of the second digit of the right 
foot secondary to an old metatarsal fracture.  

Follow-up treatment in April 1998 revealed that the veteran 
continued to have pain of the right second toe.  The examiner 
noted that the veteran had pain with palpation of the second 
metatarsal head and second interspace of the right foot, and 
a review of X-ray studies revealed that the second and third 
metatarsal heads were in close approximation to each other.  
The assessment was neuritis of the second digit of the right 
foot.  The examiner discussed the surgical option which 
included releasing the intermetatarsal ligament between the 
second and third metatarsal heads.  The veteran requested to 
have the surgery in June.  Outpatient records from June 1998 
show orthotics were ordered; there was no mention of surgery.

In a July 1998 rating decision, the RO increased the rating 
to 10 percent for the right foot condition, and continued the 
noncompensable rating for the left foot condition.  The 
rating decision, and a supplemental statement of the case 
that same month, informed the veteran that a request for 
records did not show that he had right foot surgery in June 
1998, and that he should inform the RO if and when he had 
such surgery.  The veteran never responded to the RO on this 
matter.

II.  Analysis

The veteran's claims for a rating in excess of 10 percent for 
residuals of a fracture of the right second metatarsal and 
for a compensable rating for residuals of a fracture of the 
left third metatarsal are well grounded, meaning plausible.  
The file shows that the RO has properly developed the 
evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A maximum 10 percent rating may be assigned for unilateral or 
bilateral anterior metatarsalgia (Morton's disease).  
38 C.F.R. § 4.71a, Code 5279.

Disability from malunion or nonunion or the tarsal or 
metatarsal bones is rated 10 percent when moderate and 20 
percent when moderately severe.  38 C.F.R. § 4.71a, Code 
5283.

Disability from other foot injuries is rated 10 percent when 
moderate and 20 percent when moderately severe.  38 C.F.R. 
§ 4.71a, Code 5284.

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

A.  Residuals of a fracture of the right second metatarsal

The veteran is currently rated 10 percent for residuals of a 
fracture of the second metatarsal under Code 5279.  This code 
provides a maximum rating of 10 percent for unilateral or 
bilateral metatarsalgia, and thus a higher rating may not be 
assigned under this code.

In order for the veteran to receive the next higher rating of 
20 percent, the evidence must show that he has a moderately 
severe disability from malunion or nonunion of the right 
second metatarsal bone (Code 5283) or from a right foot 
injury (Code 5284).

The 1997 VA examination and the 1998 VA outpatient records 
show the veteran complains of pain and tenderness of the 
right second metatarsal area.  X-ray studies in 1998 reveal 
only a slight displacement of the right second metatarsal.  
There is no nonunion of the old fracture, and malunion is 
only slight.  The evidence shows the residuals of the old 
fracture include neuritis and slight displacement of the 
metatarsal, but no limitation of motion or other significant 
functional impairment is described.  Although possible 
surgery was discussed, apparently such was not performed, and 
symptoms have been treated with orthotics.  

The evidence as a whole shows residuals of the right second 
metarsal fracture produce no more than moderate disability, 
and such is ratable at no more than 10 percent under Code 
5283 or 5284.  There is no objective evidence that pain on 
use results in functional impairment to a degree which would 
support a higher rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Board concludes that the preponderance of the evidence is 
against a rating in excess of 10 percent for the residuals of 
a fracture of the second metatarsal of the right foot.  Thus, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990)

B.  Residuals of a fracture of the left third metatarsal

The veteran is assigned a noncompensable rating for residuals 
of a fracture of the third metatarsal of the left foot.  VA 
examination of the left foot in 1997 revealed no gross 
abnormalities.  The examiner noted that he was not able to 
demonstrate tenderness to palpation.  X-ray studies of the 
left foot revealed a healed fracture of the third metatarsal.  
There is no evidence of malunion or nonunion of the bone.  
Although the veteran has subjective complaints of tenderness 
or pain of the left foot, objective findings have been 
essentially negative, and the 1998 outpatient records concern 
the opposite foot.  

The evidence as a whole indicates that residuals of a 
fracture of the left third metatarsal are essentially 
asymptomatic.  The condition does not result in 
metatarsalgia, and, even if it did, a separate 10 percent 
rating under Code 5279 could not be assigned since such code 
provides a maximum 10 percent rating for either unilateral or 
bilateral metatarsalgia, and a 10 percent rating under this 
code has been assigned for the other foot.  Code 5283 is 
inapplicable, as there is no malunion or nonunion of the old 
fracture.  Even when the effects of any pain on use is 
considered (38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995)), moderate disability from the old foot 
injury is not shown, and thus a 10 percent rating under Code 
5284 is not in order.  In accordance with 38 C.F.R. § 4.31, a 
noncompensable rating is proper.

The preponderance of the evidence is against a compensable 
rating for residuals of a fracture of the third metatarsal of 
the left foot.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



ORDER

A rating in excess of 10 percent for residuals of a fracture 
of the second metatarsal of the right foot is denied.

A compensable rating for residuals of a fracture of the third 
metatarsal of the left foot is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 

